 1                                                    HONORABLE RICHARD A. JONES
 2
 3
 4
 5
 6
 7
                            UNITED STATES DISTRICT COURT
 8                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 9
10         EDWARD STROMAN and ANNETTE
           STROMAN, wife and husband, and the            CASE NO. C18-1297 RAJ
11         marital community comprised thereof,
12                                                       ORDER
                                      Plaintiffs,
13
                  v.
14
           STATE FARM FIRE AND CASUALTY
15         COMPANY, et al.,
16         Defendants.
17
18         This matter comes before the Court on Defendant State Farm Fire and Casualty
19 Company’s (“State Farm”) Motion to Seal (Dkt. # 10), Plaintiffs’ Motion to Seal (Dkt. #
20 19), and State Farm’s Cross-Motion to Seal (Dkt. # 29). For the reasons that follow, the
21 Court GRANTS all three motions. Dkt. ## 10, 19, 29.
22       State Farm’s initial Motion to Seal seeks to file under seal certain exhibits to
23 declarations in support of its Motion to Compel (Dkt. # 13); specifically, (1) Exhibit E to
24 the Supplemental Declaration of Kathryn M. Knudsen in Support of Second Motion to
25 Compel and For Sanctions (Dkt. # 11); and (2) Exhibit B to the Declaration of Gerald
26 Hartmann (Dkt. # 12). Dkt. # 10. Plaintiffs later filed their own Motion to Seal, as their
27


     ORDER- 1
 1 Response to State Farm’s Motion to Compel (Dkt. # 22) relied in part on documents
 2 marked confidential by State Farm and subject to a protective order in the state court
 3 proceedings. Dkt. # 19. State Farm responded and cross-moved to seal these documents,
 4 which included (1) Plaintiffs’ unredacted Response to State Farm’s Motion to Compel
 5 (Dkt. # 20); and (2) Exhibit B to the Declaration of Ian S. Birk (Dkt. # 21). Dkt. # 29.
 6         “There is a strong presumption of public access to the court’s files.” Western
 7 District of Washington Local Civil Rule (“LCR”) 5(g). “Only in rare circumstances
 8 should a party file a motion, opposition, or reply under seal.” LCR 5(g)(5). Normally the
 9 moving party must include “a specific statement of the applicable legal standard and the
10 reasons for keeping a document under seal, with evidentiary support from declarations
11 where necessary.” LCR 5(g)(3)(B). However, where parties have entered a stipulated
12 protective order governing the exchange in discovery of documents that a party deems
13 confidential, “a party wishing to file a confidential document it obtained from another
14 party in discovery may file a motion to seal but need not satisfy subpart (3)(B) above.
15 Instead, the party who designated the document confidential must satisfy subpart (3)(B)
16 in its response to the motion to seal or in a stipulated motion.” LCR 5(g)(3). A “good
17 cause” showing under Rule 26(c) will suffice to keep sealed records attached to non-
18 dispositive motions. Kamakana v. City & County of Honolulu, 447 F.3d 1172, 1180 (9th
19 Cir. 2006) (internal citations omitted).
20          The Court finds that State Farm has made the requisite showing to support the
21 sealing of these documents. State Farm has adequately shown, with supporting argument
22 and declarations, that the documents in question contain proprietary business information,
23 the public release of which may cause harm. State Farm has also apparently sought to
24 minimize the amount of information kept under seal, seeking only to seal a select few
25 documents and pieces of information.
26         The Court accordingly GRANTS State Farm’s Motion to Seal and GRANTS
27 Plaintiffs’ Motion to Seal/State Farm’s Cross-Motion to Seal. Dkt. ## 10, 19, 29. State


     ORDER- 2
 1 Farm may maintain the following documents under seal: (1) Exhibit E to the
 2 Supplemental Declaration of Kathryn M. Knudsen in Support of Second Motion to
 3 Compel and For Sanctions (Dkt. # 11); (2) Exhibit B to the Declaration of Gerald
 4 Hartmann (Dkt. # 12); (3) Plaintiffs’ unredacted Response to State Farm’s Motion to
 5 Compel (Dkt. # 20); and (4) Exhibit B to the Declaration of Ian S. Birk (Dkt. # 21).
 6
 7         Dated this 10th day of April, 2019.
 8
 9
10
                                                    A
11                                                  The Honorable Richard A. Jones
                                                    United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27


     ORDER- 3
